Citation Nr: 1206913	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-11 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a kidney disability, to include as due to undiagnosed illness or medically unexplained chronic multisymptom illness.

2.  Entitlement to service connection for a disability manifested by knee pain, to include as due to undiagnosed illness or medically unexplained chronic multisymptom illness.

3.  Entitlement to service connection for a disability manifested by shoulder pain, to include as due to undiagnosed illness or medically unexplained chronic multisymptom illness.

4.  Entitlement to service connection for a right hand disability other than residuals of a laceration.

5.  Entitlement to an initial rating in excess of 10 percent for diarrhea as due to undiagnosed illness.

6.  Entitlement to an initial rating in excess of 10 percent for headaches as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to March 1990 and from December 1990 to July 1991.  His military personnel records show that he was deployed in the Southwest Asia Theater of operations from January 1991 to June 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2006 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem.

The Board notes that the September 2006 rating decision also denied service connection for a disability manifested by blurred vision and dizziness and awarded service connection and a noncompensable rating for residuals of a right hand laceration.  The Veteran filed a November 2006 notice of disagreement (NOD) with the denial of service connection for a disability manifested by blurred vision and dizziness and the rating assigned for residuals of a right hand laceration.  A statement of the case (SOC) was issued in February 2008.  However, the Veteran did not perfect an appeal, by filing a substantive appeal (VA Form 9 or equivalent) as to these issues.  (An April 2008 VA Form 9 specifically limited the issues on appeal to other issues listed on the title page of this decision.)  If a claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, "he is statutorily barred from appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Accordingly, the matters of the initial rating assigned for service-connected residuals of right hand laceration and service connection for a disability manifested by blurred vision and dizziness are not now before the Board. 


REMAND

Increased Ratings for Diarrhea and Headaches

The Board is of the opinion that additional development is required before the Veteran's increased rating claims are decided.  It is unfortunate that there is an additional delay; however, the Veteran's claims file was, for reasons unknown to the Board, in the office of the service organization representing him for more than two years.  Moreover, the most recent VA examinations to determine the degree of severity of these disabilities were in November 2007.  In order to properly address the issues at hand, the Board must have up-to-date medical information.  Given the passage of time, the Board finds the Veteran should be afforded new VA examinations to document the current severity of these disabilities.  See 38 C.F.R. § 3.159(c)(4). 

Service Connection for Kidney Disability, Disability Manifested by Knee Pain and Disability Manifested by Shoulder Pain, to Include as Due to Undiagnosed Illness or Medically Unexplained Chronic Multisymptom Illness

As to these issues, the Board notes that, although the Veteran underwent VA examinations in 2006 and 2007, the reports of these examinations are not adequate for adjudication purposes.  A July 2006 VA examination report notes the Veteran's complaints of shoulder pain and a diagnosis of bilateral shoulder impingement with residuals.  The examination report also notes the Veteran's complaints of knee pain and a diagnosis of patellofemoral syndrome with residuals.  A November 2007 VA examiner noted the Veteran's ongoing complaints of shoulder pain since service.  The diagnosis was bilateral bursitis/tendonitis of the shoulders.  However, neither examiner indicated whether the diagnosed shoulder and knee disabilities are related to the Veteran's military service.  Regarding the claim of service connection for a kidney disability, the July 2006 VA examiner noted the Veteran's history of nocturia and urinary frequency.  No pathology was demonstrated at the present time.  A history of borderline renal function of undetermined etiology was noted.  Subsequent VA treatment records, including a January 2008 treatment record, note findings of renal insufficiency.  In light of these more recent findings, the Veteran should be scheduled for an additional VA examination that addresses the etiology of his kidney symptoms. 

Finally, additional evidence (VA outpatient treatment records dated from 2007 to 2009 which note treatment for shoulder, knee and kidney complaints) was received in February 2009, subsequent to the issuance of the February 2008 SOC.  This new evidence has not been reviewed by the RO in conjunction with the issues on appeal.  The Veteran has not waived RO consideration of the additional evidence.  Accordingly, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c). 

Service Connection for Right Hand Disability Other Than Residuals of a Laceration

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by an NOD and completed by a substantive appeal after an SOC is furnished.  In essence, the following sequence is required:  There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203. 

In September 2006, the Veteran was denied service connection for a right hand disability (other than residuals of a laceration).  He submitted a timely NOD in November 2006.  The RO has not provided the Veteran with an SOC in response to this notice of disagreement.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should issue an appropriate SOC in the matter of entitlement to service connection for a right hand disability (other than residuals of a laceration).  The Veteran must be informed of the requirements to perfect his appeal.  If the appeal is perfected, the RO or the AMC should ensure that any indicated development is completed before the case is returned to the Board. 

2.  The RO or the AMC should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated the Veteran for diarrhea, headaches, knee problems, shoulder problems and kidney problems since January 2009.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims files.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  Thereafter, the Veteran should be afforded VA examinations by examiner(s) with sufficient expertise to determine the nature and extent of all impairment due to his service-connected diarrhea and headaches.  The claims file must be made available to and reviewed by the examiner(s).  All indicated studies should be performed.  All clinical findings should be reported in detail.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s). 

The examiner(s) should also provide opinions concerning the impact of the Veteran's service-connected diarrhea and headaches on his ability to work. 

The supporting rationale for all opinions expressed must be provided. 

4.  The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of any current or recent kidney disability.  The Veteran's claims files must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies should be completed. 

Based on review of the record (including this remand) and examination of the Veteran, the examiner should provide opinions responding to the following: 

a.  Are the Veteran's kidney complaints symptoms of a diagnosed clinical entity, or are symptoms of unknown etiology/undiagnosed illness? 

b.  Is any diagnosed kidney disability determined to be the underlying disease manifested by the Veteran's complaints of kidney problems at least as likely as not related to his active military service? 

c.  If there are any symptoms that are not determined to be associated with a known clinical diagnosis, further specialist examinations will be required to address these findings, and should be ordered by the primary examiner.  In such instances, the examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed to a known clinical diagnosis and which, if any, cannot be attributed to a known clinical diagnosis.  For each diagnosed condition, the examiner should render an opinion as to whether it is as least as likely as not that such disability is etiologically related to the Veteran's active military service.

The examiner(s) must explain the rationale for all opinions given.

5.  The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of any current or recent disability manifested by knee pain and/or shoulder pain.  The Veteran's claims files must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies should be completed. 

a.  The examiner should note reported symptoms claimed to represent chronic disability due to undiagnosed illness-to specifically include joint pain.  The examiner should conduct a comprehensive examination, and provide details about the onset, frequency, duration, and severity of all claimed symptoms and state what precipitates and what relieves them.  All objective indications of the claimed disabilities should be identified. 

b.  The examiner should list all diagnosed conditions responsible for the claimed symptoms and state which symptoms are associated with each condition.  For each diagnosed condition, the examiner should render an opinion as to whether it is as least as likely as not that such disability is etiologically related to the Veteran's active military service. The examiner should explain the rationale for any opinion given. 

c.  If there are any symptoms that are not determined to be associated with a known clinical diagnosis, further specialist examinations will be required to address these findings, and should be ordered by the primary examiner.  In such instances, the examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed to a known clinical diagnosis and which, if any, cannot be attributed to a known clinical diagnosis.  For each diagnosed condition, the examiner should render an opinion as to whether it is as least as likely as not that such disability is etiologically related to the Veteran's active military service. 

All examiners should explain the rationale for all opinions given. 

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folders if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims. 

7.  The RO or the AMC should also undertake any other development it determines to be warranted. 

8.  After the development requested above has been completed to the extent possible, the RO or the AMC should again review the record and re-adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 


							(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


